Motion for an order excusing appellant’s failure to file the record on appeal and for other relief granted only insofar as to dispense with the printing of the record on appeal and the appellant’s points and to permit the appeal to be heard upon a typewritten record, without printing the same, and upon typewritten appellant’s points, upon condition that the appellant serves one copy of the typewritten record and one copy of the typewritten appellant’s points upon the attorney for the respondent and files six typewritten copies of both the record on appeal and • the appellant’s points with this court on or before April 11, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 26, 1961. The order of this court, entered on February 28, 1961 is modified accordingly. The stay contained in the order to show cause, dated March 29, 1961, is continued pending the hearing and determination of the appeal. Concur —Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.